Case 18-00101-JDP        Doc 88    Filed 08/07/20 Entered 08/07/20 13:21:49           Desc Main
                                   Document     Page 1 of 2



Noah G. Hillen, ISB No. 7690
CHAPTER 7 BANKRUPTCY TRUSTEE
P.O. Box 6538
Boise, Idaho 83707
Telephone (208) 297-5774
Facsimile (208) 297-5224
ngh@hillenlaw.com

                          UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

In Re:
                                                      Case No. 18-00101-JDP
MCNABB, MISTY JEAN                                    Chapter 7
MCNABB, PAUL EUGENE, JR.,
                                                      TRUSTEE’S
                       Debtors.                       STATUS REPORT


         Noah G. Hillen, the chapter 7 trustee, and provides a Status Report in response to the

Status Request (Dkt. No. 87) filed on August 7, 2020 as follows:

         1.     On January 22, 2020, the Court entered an Order Granting Motion to Approve

Compromise (Dkt. No. 83) resolving Adversary Proceeding No. 18-06034.

         2.     Pursuant to the compromise, Defendants were to pay Trustee a total of $30,000, in

monthly payments, commencing December 31, 2019 and ending on November 30, 2020.

Defendants have made all required payments under the compromise, and have four remaining

payments.

         3.     The estate currently has $28,133.90 on hand. Trustee anticipates a final report

will be filed in this case on or before. March 1, 2021.

Date: August 7, 2020
                                                      /s/ Noah G. Hillen
                                                      Chapter 7 Bankruptcy Trustee




TRUSTEE’S FIRST STATUS REPORT - 1
Case 18-00101-JDP       Doc 88   Filed 08/07/20 Entered 08/07/20 13:21:49        Desc Main
                                 Document     Page 2 of 2




                               CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on August 7, 2020, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Kyle Bastian    kbastian@wrightbrotherslaw.com

Brett R Cahoon ustp.region18.bs.ecf@usdoj.gov
Justin Don Jones boise@averylaw.net, lawar78055@notify.bestcase.com

Derrick J O'Neill   doneill@idalaw.com, mmills@idalaw.com

Brooke Baldwin Redmond       bredmond@wrightbrotherslaw.com

Sheila Rae Schwager     sschwager@hawleytroxell.com, dsorg@hawleytroxell.com

US Trustee     ustp.region18.bs.ecf@usdoj.gov

Brent Russel Wilson    bwilson@hawleytroxell.com, dsorg@hawleytroxell.com

Jon R Wilson jon@boiselaw.org,
boiselaw.jon@gmail.com;boiselaw.theresa@gmail.com;jerri@boiselaw.org;wilsonlawoffice1@g
mail.com;r60436@notify.bestcase.com

                                                 /s/    Noah G. Hillen




TRUSTEE’S FIRST STATUS REPORT - 2
